Citation Nr: 9904918	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-48 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
syndrome. 

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for 
Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD, evaluated as 30 percent disabling, and denied a 
compensable rating for Reiter's syndrome.  In September 1997, 
a hearing officer's decision increased the rating for PTSD to 
50 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 50 percent rating for his service-
connected PTSD.  Further, there is no written withdrawal of 
the issue under 38 C.F.R. § 20.204.  Therefore, the Board 
will consider the increased rating issue on appeal.  

In the Supplemental Statement of the Case issued in September 
1997, the RO denied entitlement to service connection for 
fibromyalgia syndrome.  The RO found the issue to be 
inextricably intertwined to the issue of an increased rating 
for Reiter's syndrome and developed and certified both issues 
for appellate review.

The issue of an increased rating for PTSD will be addressed 
in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for fibromyalgia syndrome is plausible.  

3.  The veteran does not have any objective evidence of 
Reiter's syndrome of any of the joints.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for fibromyalgia syndrome.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a compensable rating for Reiter's 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5002 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records as well as VA outpatient 
treatment records dated from November 1975 to February 1996 
disclose no evidence of fibromyalgia syndrome.  

VA examination in June 1976 resulted in a diagnosis of 
Reiter's syndrome.  

In a September 1976 rating decision, the RO granted service 
connection for Reiter's syndrome and assigned a 20 percent 
rating.  

VA examination in May 1978 revealed that the veteran had full 
flexion of the back.  Hyperextension of the back was normal.  
Torso tilt was also normal at 30 degrees bilaterally, with 
hyperextension at 20 degrees.  There was full flexion of the 
knee joints and 180 degrees extension of both knees.  There 
was full flexion of both hips.  Both hands showed good grip.  
There was normal function and no swelling of the ankle 
joints.  Full flexion of all fingers of both hands was noted, 
and there was normal function of both wrists.  X-rays of the 
lumbosacral spine revealed minimal degenerative changes in 
the vertebral bodies; the impression was of an essentially 
negative study of the lumbar spine.  X-rays of the knees 
showed no bony or soft tissue pathology.  The diagnosis was 
Reiter's syndrome, by history, presently asymptomatic with no 
sequelae.  The examiner remarked that the veteran had not had 
a serious bout of Reiter's syndrome since 1975, and was not 
currently taking any medication. 

In July 1978, the RO reduced the rating for Reiter's syndrome 
to zero percent.  

Received in October 1978 were VA outpatient treatment records 
regarding consultations by the veteran in June and July 1978.  
Among his complaints on those occasions was pain in the back, 
knees, elbows and neck. 

Also received in October 1978 was a statement from a private 
osteopath, dated in September 1978, wherein he reported that 
the veteran had been his patient since July 1977 regarding 
continued problems associated with Reiter's syndrome.  It was 
noted that physical examination in September 1978 revealed a 
degree of pain and musculoskeletal lesions, with muscle 
spasms somewhat improved but essentially still present in the 
cervical, thoracic spine, and left sacroiliac joint.  

VA outpatient treatment records dated from December 1995 to 
May 1996 reflect treatment for various conditions, including 
joint pain.  

On VA examination in June 1996, the veteran recounted that he 
currently had some recurrence of joint difficulty, primarily 
in the knees as well as some general weakness.  Physical 
examination showed no joint deformity or swelling.  The 
muscles of the leg were said to be painful; however, there 
was no atrophy noted and only minimal loss of strength (4/5).  
The veteran was able to do a deep knee bend, stand on his 
toes and on his heels, flex his biceps and extend the 
triceps, and move his fingers in all ranges of motion, 
including grip.  His rheumatoid factor was negative.  X-rays 
of the knees were normal.  The diagnosis was history of 
Reiter's syndrome, possibly with recurrence.  

In April 1997, the veteran testified that he had joint pains 
several times a week involving the shoulders, elbows, knees, 
fingers and hands, hips and back.  He stated that his hands 
were sore most of the time.  He had full range of motion of 
his joints unless he was having a flare up in a particular 
joint. He indicated that he wore leg braces as his knees 
tended to give out, especially when going down stairs.  He 
was bothered by cold weather and used an ointments and took 
hot showers.  He used aspirin occasionally.  He stated that 
he had to quit his last job, partly because of joint pain.  
See April 1997 hearing transcript.  

On VA joints examination in August 1997, the veteran's 
complained of pain in the hips, knees and between the 
shoulder blades which was worse in the morning and loosened 
up as time went on, although he was never completely free of 
some aches and pain.  Strenuous exercises might increase the 
pain.  In describing his area of hip pain, he pointed to his 
gluteal area.  Physical examination revealed no problem with 
any joint.  There was no soft tissue swelling, effusion, heat 
or erythema involving any joint and all joints had complete, 
normal range of motion.  No joint was affected.  The only 
abnormal findings were some tender points noted in his 
trapezius lower lumbar muscles, lateral epicondyles, 
pectoralis areas, and costosternal junctions #2 and #3.  
There were no similar tender points in the lower extremities, 
especially at the medial knees.  His spine had completely 
normal range of motion without pain.  Neurological evaluation 
revealed that deep tendon reflexes were 2+ throughout.  
Straight leg raising was negative and there were no 
pathologic reflex or clonus.  It was noted that an X-ray of 
the hands was normal except for questionable regional 
osteoporosis which was felt to be insignificant and a 3mm 
foreign body in the right index finger.  The examiner 
concluded that none of the veteran's current symptoms 
appeared to be related to Reiter's syndrome.  He had no loss 
of muscle mass, or strength and his joints all appeared to 
normal.  The examiner concluded that the only diagnosis 
possible with the veteran's symptoms and signs was 
fibromyalgia syndrome which would be unrelated to Reiter's 
syndrome.  The examiner noted that the veteran had no 
constitutional active joint symptoms that limited his 
function and laboratory and X-rays now and in the past had 
found no evidence of definite arthritis.  

Analysis

I.  Service Connection for Fibromyalgia Syndrome

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In this case, no competent medical evidence has been 
presented which demonstrates an etiological relationship 
between the current disability and service.  In this regard, 
the Board notes that the earliest clinical evidence of 
fibromyalgia syndrome consists of an August 1997 VA 
examination report.  Coming approximately 28 years after 
separation from service, the Board concludes that this 
initial diagnosis is too far removed from the veteran's 
service years to be probative.  In view of the absence of 
competent medical evidence demonstrating a nexus between the 
disability and service, the claim for service connection is 
not plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

II.  Increased (Compensable) Rating for Reiter's Syndrome

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, such as Reiter's 
syndrome, it is permissible to rate by analogy to a closely 
rated disease.  38 C.F.R. § 4.20.  The RO has rated the 
veteran's Reiter's syndrome under Diagnostic Code 5002 
(rheumatoid arthritis).  Rheumatoid arthritis (atrophic) as 
an active process will be rated a minimum of 20 percent with 
1 or 2 exacerbations a year in a well- established diagnosis.  
Higher evaluations are assigned for more disabling 
manifestations.  Otherwise, the condition will be rated for 
chronic residuals.  For residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  

Upon review, the Board notes that the most recent VA examiner 
indicated that the veteran had no active joint symptoms and 
no laboratory or X-ray evidence of arthritis.  As such, there 
is no basis for finding that the veteran has active 
rheumatoid arthritis.  As far as the chronic residuals, the 
examiner has specifically stated that the veteran's current 
symptoms are not related to Reiter's syndrome.  Although the 
veteran has some complaints involving the various joints, it 
is the opinion of the examiner that his symptoms and signs 
are more appropriately diagnosed as fibromyalgia syndrome 
which is unrelated to Reiter's syndrome.  The Board 
recognizes that the veteran has continuing pain related to 
his various joints, but the objective findings show that he 
has essentially good motion of his joints without pain.  In 
addition, there was no redness, swelling or other indication 
of an active rheumatoid arthritic process.  Based upon his 
conclusions that the veteran does not have evidence of 
Reiter's syndrome or chronic residuals and the previous 
evidence which was negative for active rheumatoid arthritis 
or chronic residuals, the Board finds that objective medical 
evidence to support a compensable rating has not been 
demonstrated.  The Board, therefore, is unable to assign a 
compensable evaluation for any residual disabilities since 
the veteran does not meet the criteria under Diagnostic Code 
5002 requiring limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to service connection for fibromyalgia syndrome 
is denied.

Entitlement to an increased (compensable) rating for Reiter's 
syndrome is denied.


REMAND

The veteran contends, essentially, that his service-connected 
PTSD should be rated higher than 50 percent.  

A review of the record reveals that the most recent VA 
psychiatric examination was conducted in May 1997.  The 
diagnoses were major depression, anxiety (NOS), and PTSD, 
chronic, recently exacerbated.  The examiner indicated that 
the veteran's anxiety and depression had caused an 
exacerbation of some symptoms of PTSD, particularly intrusive 
memories and dreams.  The examiner further stated that the 
veteran would most likely have difficulty with concentration 
and math due to anxiety, although the possibility of some 
learning disabilities must be considered.  It was noted that 
if further investigation was needed, neuropsychological 
testing might be in order.  Case law provides that the effect 
of PTSD on the veteran's social and industrial adaptability 
must be clearly differentiated from the effects of other 
nonservice-connected disorders.  Begin v. Derwinski, 3 
Vet.App. 257 (1992).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD in recent 
years.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological and neuropsychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  
If there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to PTSD:  

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; 

(4) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; 

(5) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(6) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a copy of this remand must be made 
available to the examiner in connection 
with the study of this case.  The RO must 
inform the veteran of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issue of an increased 
rating for PTSD.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

